        Case 1:19-cv-01733-JLT Document 23 Filed 08/31/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD MARTINEZ,                              Case No. 1:19-cv-01733-JLT (PC)

12                      Plaintiff,                  ORDER GRANTING DEFENDANT’S
                                                    MOTION TO CONTINUE SETTLEMENT
13           v.                                     CONFERENCE

14    J. DAVIS,                                     (Doc. 22)

15                      Defendant.
16

17          This matter is set for a video/telephonic settlement conference on September 25, 2020.

18   (Doc. 19.) Defense counsel declares that, due to restrictions imposed in response to the COVID-

19   19 pandemic, the California Department of Corrections and Rehabilitation plans to ask the

20   Attorney General’s Office to seek continuances of scheduled court appearances, wherever

21   possible, through the end of September. (Doc. 22-1 at 3.) Defendant therefore requests a

22   continuance of the settlement conference. (Id.) Good cause appearing, the Court GRANTS

23   Defendant’s request and continues the settlement conference to October 28, 2020, at 1:00 pm.

24
     IT IS SO ORDERED.
25

26      Dated:    August 28, 2020                               /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
